Citation Nr: 1103161	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-23 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1951 to June 1954.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a February 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which, inter alia, denied the Veteran's claim for service 
connection for bilateral hearing loss. 

In his June 2009 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge at the RO.  A 
hearing was scheduled for November 2010, and the Veteran was so 
notified in September 2010.  However, in written correspondence 
received in November 2010, the Veteran withdrew his request for a 
hearing.  Accordingly, the Board is no longer under any 
obligation to provide the Veteran with a hearing.  38 C.F.R. § 
20.704(e) (2010).

The issue of service connection for heart disease, to be reopened 
under new and material evidence, has been raised by the Veteran 
(see the Veteran's March 2001 statement), but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and this 
issue is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with bilateral hearing loss.

2.  There is probative medical evidence against a nexus between 
the Veteran's current diagnosis of hearing loss and his period of 
active military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letter from the AOJ to 
the Veteran dated in July 2007.  That letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) 
informing him about the information and evidence not of record 
that was necessary to substantiate his claim for service 
connection for bilateral hearing loss; (2) informing him about 
the information and evidence VA would seek to provide; and (3) 
informing him about the information and evidence that he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

Furthermore, the July 2007 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an effective 
date, which are assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
Veteran has received all required notice in this case, such that 
there is no error in the content of his VCAA notice.  

With regards to the timing of his VCAA notice, the Board observes 
that the AOJ issued all required VCAA notice prior to the 
February 2008 rating decision on appeal.  Mayfield v. Nicholson, 
444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 
18 Vet. App. at 120.  Thus, there is no timing error.   

In addition to notification, VA is required to assist the Veteran 
in finding evidence to support his claim.  See 38 U.S.C.A. § 
5103A.  The AOJ has secured service the Veteran's treatment 
records (STRs), VA treatment records, and a VA medical 
examination and opinion regarding his hearing loss claim, as well 
as private medical evidence as identified by the Veteran.  The 
Veteran has submitted personal statements.  The Veteran has not 
provided authorization for VA to obtain any additional private 
medical records, nor has he indicated that such records exist.  
In fact, the Veteran indicated that the AOJ should desist in 
attempting to obtain further private treatment records in 
November 2007.  Therefore, the Board concludes that the duty to 
assist the Veteran in gathering records to advance his claim has 
been met.

In regards to the VA audiometric examination provided to the 
Veteran in January 2008, the Board notes that at that time the 
examiner indicated that, due to the nature of the Veteran's 
separation examination, it would require speculation to decide if 
the Veteran was experiencing hearing loss at the time of his 
separation from service.  The Board notes that when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must 
support its conclusion with an analysis the Board can consider 
and weigh against other evidence in the record.  Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion 
that contains only data and conclusions is accorded no weight).  
The United States Court of Appeals for Veterans Claims (Court) 
has indicated that particular care should be taken with opinions 
that indicate that an answer cannot be provided.  See Jones v. 
Shinseki, 23 Vet. App. 382, 391 (2010) (holding that when an 
examiner provides a statement that etiology cannot be determined, 
the examiner should clearly identify what cannot be determined, 
i.e., whether or not the answer cannot be determined from current 
medical knowledge, or if the actual cause cannot be selected from 
multiple potential causes).  In this instance, the AOJ obtained a 
May 2009 addendum to the original examination report from a VA 
audiologist who reviewed the evidence of record and provided a 
nexus opinion, which was based on the relevant evidence found.  
As such, the AOJ has obtained a complete VA audiological 
examination and provided a medical opinion that is adequate for 
rating purposes, such that no further development in terms of 
obtaining medical records, examinations, or opinions, is 
necessary.  38 U.S.C.A. § 5103

The Board acknowledges VA's duty to assist thus includes the 
responsibility to obtain any relevant records from the Social 
Security Administration (SSA).  38 U.S.C.A. § 5103A(c)(3); Voerth 
v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  In this respect, the Veteran submitted a 
statement indicating that he was receiving SSA disability 
benefits and also that he was in the process of applying for 
further disability benefits.  See the Veteran's January 2009 
statement.  However, there is no indication these records would 
be in any way pertinent to the current bilateral hearing loss 
claim at issue.  In fact, the Veteran indicated that his 
treatment has been at the VA (see the Veteran's November 2007 and 
March 2009 statements).  The Veteran's statement in this regard 
is also supported by the private treatment record dated in 
January 2007 from Baptist Health Speech and Hearing Clinic which 
also indicates that the Veteran's hearing loss treatment has been 
primarily provided through VA.  In such an instance, VA is not 
required to search for evidence, which even if obtained, would 
make no difference in the result.  Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (quoting Colvin v. Derwinski, 1 Vet. App. 171 
(1991)); see also Soyini v. Derwinski, 1 Vet. App. 541 (1991) 
(declining to require strict adherence to technical requirements 
and impose additional burdens on VA when there was no benefit 
flowing to the claimant).  In particular, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit Court) 
recently held that VA is required only to obtain SSA records when 
they may be relevant to the claim.  See Golz v. Shinseki, 590 
F.3d 1317, 1323 (2010).  Consequently, with no evidence that any 
SSA disability benefits are relevant to the claim seeking 
entitlement to service connection for bilateral hearing loss, and 
evidence indicating that all relevant medical records have been 
obtained; further efforts to obtain these SSA records are not 
warranted.  Therefore, the Board is satisfied that all relevant 
evidence identified by the Veteran has been secured.  38 U.S.C.A. 
§ 5103A.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).

Some diseases are chronic, including organic diseases of the 
nervous system such as sensorineural hearing loss, and therefore 
will be presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of ten 
percent or more within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Competent medical evidence may mean statements conveying sound 
medical principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability benefits.  
38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the Federal 
Circuit Court recently held that lay evidence, when competent, 
can establish a nexus between the Veteran's disability and an in-
service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
stated in Davidson that it has previously and explicitly rejected 
the view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Id. at 1316.  Instead, 
under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when:  (1) a 
layperson is competent to identify the medical condition, (e.g., 
a broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a 
layperson would be competent to identify a "simple" condition 
like a broken leg, but would not be competent to identify a form 
of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  



Analysis - Service Connection for Bilateral Hearing Loss

The Veteran contends that he developed bilateral hearing loss as 
the result of his military service.  Specifically, he alleges 
that his service in the 82nd Airborne Division, which involved 
jumping out of airplanes, caused his current hearing loss.  See 
the Veteran's June 2007 claim, September 2007, March 2008, and 
March 2009 statements, and June 2009 VA Form 9; see also the 
January 2008 VA medical examination. 

As noted above, the first requirement for any service connection 
claim is the existence of a current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The threshold 
for normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of bilateral hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to VA 
standards, impaired hearing will be considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Considering this, the Veteran was provided with a VA 
audiometric examination in January 2008 in order to measure the 
Veteran's hearing in accordance with the standards provided in 
38 C.F.R. § 3.385, which revealed the following with regards to 
the Veteran's bilateral hearing loss:

HERTZ

500
1000
2000
3000
4000
RIGHT
40
45
70
70
70
LEFT
35
40
60
75
75

At that time, the VA audiological examination revealed hearing 
loss with auditory thresholds rated at 40 or above at each 
frequency for both ears with one exception; furthermore, the 
Veteran's Maryland CNC word test revealed speech recognition 
scores of 76 percent for the right ear and 88 percent for the 
left ear.  Therefore, this examination clearly shows that the 
Veteran currently experiences bilateral hearing loss as that 
disability is defined for VA purposes by 38 C.F.R. § 3.385.  

In addition, a private treatment record provided by the Veteran 
from the Baptist Health Care Speech and Hearing Clinic dated in 
January 2007 also indicates that the Veteran currently 
experiences bilateral hearing loss.  Finally, the Veteran has 
submitted certain VA medical treatment records from October 2003 
which indicate that the Veteran has been receiving ongoing 
treatment for bilateral hearing loss from that time.  As such, 
the records clearly show that the Veteran currently experiences 
bilateral hearing loss, with objective evidence of hearing loss 
as early as October 2003.

"A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) see also 38 C.F.R. § 3.304(f).  See, also, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).  To show service connection for hearing loss, the 
Board notes that hearing loss under the standards of 38 C.F.R. 
§ 3.385 does not have to be demonstrated during service.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has held that 
service connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post-service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  

The Veteran has stated that he believes that his current hearing 
loss is the result of his service in the 82nd Airborne.  See the 
Veteran's June 2007 claim.  He has indicated that a nurse told 
him "that jumping out of airplanes can cause [his] hearing 
problem."  He indicated that his hearing loss had a delayed 
affect, and that the hearing damage caused by his military 
service did not develop hearing loss until he was older.  See the 
Veteran's March 2008 statement; see also the Veteran's June 2009 
VA Form 9.  As such, the Veteran has clearly indicated that his 
hearing loss has developed subsequent to his military service.  

Furthermore, the Veteran was provided with a separation 
examination in March 1954 which indicated that his hearing was 
normal and the audiometric examination provided did not show any 
hearing loss at that time.  The Veteran has indicated that his 
separation examination was inadequate because the examiner did 
not address all of the frequencies which are currently considered 
for hearing loss.  See the Veteran's June 2009 VA Form 9; see 
also the Veteran's representative's October 2010 statement.  The 
January 2008 VA medical examination also noted that the Veteran's 
separation examination was incomplete and indicated that it would 
be speculative to find hearing loss at that time.  However, the 
May 2009 addendum medical opinion concluded that the Veteran's 
separation examination showed normal hearing at "most 
frequencies in both ears at the time of military separation."  
As such, the lack of a complete test under current standards does 
not show that the Veteran was experiencing hearing loss at the 
time of separation from service.  Further, the Veteran has not 
indicated or described any symptoms of hearing loss which 
affected him at the time of his separation from service, nor has 
he presented any lay or medical evidence to show that he was 
experiencing hearing loss at the time of his separation from 
service which would contradict the March 1954 separation 
examination's findings.  The lack of testing at the 3000 Hertz 
frequency at the time of the Veteran's separation examination, 
without some lay or medical evidence to indicate that this failed 
to show hearing loss which the Veteran was actually experiencing 
at the time, does not show evidence of hearing loss at the time 
of separation from service.

Therefore, as the Veteran has indicated that his hearing loss 
developed subsequent to his military service, and the first 
evidence of hearing loss indicates that his first treatment for 
hearing loss dated from October 2003, there is no competent or 
credible evidence of hearing loss during or within one year of 
the Veteran's military service.  As such, the record indicates 
that he did not experience a chronic hearing loss disorder during 
his military service, nor is there evidence of continuity of 
symptomatology of such a disorder from service.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.  With no competent or 
credible evidence of hearing loss within one year after service, 
or indeed until the Veteran's October 2003 VA treatment record, 
almost 50 years after his military service, the Veteran is not 
entitled to application of the presumptive provisions regarding 
organic diseases of the nervous system.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

As noted above, the Veteran has argued that his current bilateral 
hearing loss is due to his service, particularly due to jumping 
out of airplanes, in the 82nd Airborne.  See the Veteran's June 
2007 claim, September 2007 and March 2009 statements, and June 
2009 VA Form 9.  The Board notes that the Veteran trained as 
"Basic Airborne," and also earned the "Parachutist Badge."  
See the Veteran's DD Form 214.  With evidence of airborne 
service, his claims regarding his in-service experiences may be 
conceded.  Furthermore, the Veteran was granted service-
connection for tinnitus in the February 2003 rating decision, 
such that the Board will concede the experiences alleged.    

Therefore, there must be evidence to show a connection, or 
"nexus" between his experiences in service and his current 
hearing loss.  Shedden, 381 F.3d at 1167; see also Hensley, 5 
Vet. App. at 159.  The Veteran is competent to report hearing 
loss, generally.  However, a determination that his current 
hearing loss developed later in life as a result of airborne 
service is the type of determination which requires medical skill 
or knowledge.  Jandreau v. Nicholson, 492 F.3d at 1316.  The 
Veteran is not generally competent to state that a later 
development of bilateral hearing loss was caused by his service 
in an Airborne unit without some evidence that the Veteran has 
the requisite training or experience necessary to render him 
competent to make such a determination.  See Layno, at 469; see 
also 38 C.F.R. § 3.159(a)(1).  

The Board has also reviewed the general medical treatise evidence 
submitted by the Veteran in support of his claim.  See the 
Veteran's March 2008 submission.  However, these documents do not 
provide even general evidence regarding a link between airborne 
parachuting service and subsequent hearing loss, in that they 
consist of general documents relating to ear biology.  
Furthermore, the documents submitted are too general in nature to 
provide the necessary evidence to show that the Veteran's service 
in an airborne unit caused his current hearing loss.  See Sacks 
v. West, 11 Vet. App. 314, 316-17 (1998).  Medical treatise 
evidence, however, can provide important support when combined 
with an opinion of a medical professional.  Mattern v. West, 12 
Vet. App. 222, 228 (1999).  But here, there is no such opinion 
evidence offered along with the article.  Medical treatise 
evidence must provide more than speculative or generic statements 
not relevant to the Veteran's claim but must discuss generic 
relationships with a degree of certainty for the facts of a 
specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  
The documents in the current case do not provide statements 
relevant to the facts of the Veteran's specific case.  Therefore, 
the Board concludes that they do not show to any degree of 
specificity a relationship or connection between his airborne 
service and the later development of bilateral hearing loss.  

Furthermore, the Veteran also stated that a nurse indicated that 
his hearing loss "can" cause the Veteran's type of hearing 
loss.  The Veteran is competent to report the statements of a 
medical professional.  However, the Court has held that that use 
of equivocal language provides an opinion that is speculative in 
nature is insufficient to establish service connection.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in 
terms of 'may' also implies 'may or may not' and is too 
speculative to establish medical nexus); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by a 
physician is too speculative).  As such, the speculative opinion 
reported by the Veteran is not sufficient to establish service 
connection, irrespective of the competency or credibility of the 
statement provided.

In regards to medical opinions, the Board is presented with one 
favorable medical opinion and unfavorable medical opinion.  The 
Court has held that the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not 
error for the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995).

In this instance, the VA audiological examination of January 2008 
indicated that, due to the lack of testing at the 3000 Hertz 
frequency, "I can only speculate that hearing loss was present 
upon leaving the military due to noise exposure."  The examiner 
further provided a statement that "[t]he most likely etiology of 
the tinnitus is if the hearing loss is present whether the 
tinnitus is due to the same etiology as the hearing loss."  The 
examiner also concluded that the Veteran's tinnitus is at least 
as likely as not due to his military service.  As such, the 
January 2008 examiner implied that the Veteran's hearing loss was 
also due to his military service.  Granting the Veteran the 
benefit of the doubt, the January 2008 opinion may be considered 
as implying a connection between the Veteran's hearing loss and 
his service.  The basis for the favorable opinion is indicated as 
being based on a lack of contemporaneous evidence from the time 
of discharge as well as being speculative in nature.  In this 
case, the review provided in the January 2008 opinion does not 
provide an adequate review of the evidence to support the opinion 
reached, in that the examiner did not state any evidence to 
contradict the findings of the Veteran's March 1954 separation 
examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (the articulated reasoning enables the Board to conclude 
that a medical expert has applied valid medical analysis to the 
significant facts of the particular case in order to reach the 
conclusion submitted in the medical opinion).  A medical opinion 
must support its conclusion with an analysis the Board can 
consider and weigh against other evidence in the record.  Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this instance, 
the examiner clearly indicated that the connection of hearing 
loss to military service was based on speculation.  See Jones v. 
Shinseki, 23 Vet. App. at 391.  With the lack of supporting 
evidence, and the speculative nature of the January 2008 opinion, 
the Board accords less probative weight to the January 2008 VA 
audiological examination.  

However, the AOJ obtained an addendum to this opinion in May 
2009.  This addendum was provided by a VA Audiologist, who 
concluded "it is my opinion that the Veteran's bilateral hearing 
loss is less likely as not... caused by or a result of acoustic 
trauma incurred during military service."  The examiner reviewed 
the evidence of record and conceded the evidence of in-service 
acoustic trauma, but concluded that the Veteran's hearing loss 
was not related to service, because the Veteran's STRs showed his 
hearing "within normal limits" in both ears at most frequencies 
at the time of his separation from the military.  As such, the 
May 2009 VA medical examiner's opinion is thorough, based on a 
review of the evidence of record, and provides a rationale for 
the opinion reached, and as such is adequate for rating purposes.  
See Nieves- Rodriguez; Stefl, supra.  As the weight of the 
competent medical evidence of record indicates that the Veteran's 
current bilateral hearing loss is not due to his in-service 
acoustic trauma, and without any competent or credible evidence 
of a diagnosis in service of symptoms of such hearing loss until 
substantially after service, service connection cannot be 
granted.

In conclusion, having reviewed all of the evidence contained 
within the record which supports the Veteran's claim for service 
connection for bilateral hearing loss in the light most favorable 
to the Veteran, the Board finds that the preponderance of the 
evidence is against service connection for bilateral hearing loss 
on a direct or presumptive basis, and there is no reasonable 
doubt to resolve in the Veteran's favor.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


